Citation Nr: 1046233	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include adjustment disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to November 
1993, and from December 2002 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2006, a statement of the case 
was issued in May 2007, and a substantive appeal was received in 
May 2007.   

Additionally, the Board notes that the veteran's April 2006 
notice of disagreement included a disagreement with the RO's 
decision to deny special monthly compensation for loss of use of 
a creative organ.  However, the veteran did not include this 
issue in her May 2007 substantive appeal.  Consequently, the 
issue is not before the Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue to date has been described as entitlement to service 
connection for PTSD.  The RO has denied this issue based on a 
February 2007 VA opinion, by a medical doctor, that the criteria 
for a diagnosis of PTSD have not been met. 

However, although a claimant may describe only one particular 
mental disorder in a service connection claim, the claim should 
not necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction the mental condition, however diagnosed, 
causes.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  With this in 
mind, the Board notes that the February 2007 VA examiner did list 
an AXIS I diagnosis of adjustment disorder.  However, a review of 
the May 2007 statement of the case does not show that this 
diagnosed disorder was considered by the RO (although the 
December 2005 rating decision appears to refer to an acute 
adjustment disorder during the Veteran's first period of service.  
Under these circumstances, the Board believes that further 
development is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
same VA examiner who conducted the 
February 22, 2007, examination.  The 
examiner should be asked to review the 
examination report and offer an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the diagnosed adjustment disorder is 
causally related to the Veteran's service.  
A rationale should be furnished for the 
opinion. 

     If the examiner who conducted the 
February 22, 2007, examination is no 
longer available, then the Veteran should 
be scheduled for another VA psychiatric 
examination by a medical doctor.  The 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
should clearly report all psychiatric 
disorders found to be present.   

As to any psychiatric disorder found to be 
present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
causally related to the Veteran's service.  
A rationale should be furnished for the 
opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for an acquired psychiatric 
disability, to include any diagnosed 
disorders other than PTSD.  If the benefit 
remains denied, the RO should furnish the 
Veteran and her representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


